Citation Nr: 1102385	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, in which the RO, in pertinent part, denied 
service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  

In September 2010, the Board remanded the claim on appeal for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

In the September 2010 remand, the Board noted that the Veteran 
was asserting that his hypertension either began in service or 
was aggravated by his service-connected disabilities.  The 
Veteran is service-connected for PTSD, diabetes mellitus, 
polyneuropathy of the left lower extremity associated with 
diabetes mellitus as a residual of a CVA, polyneuropathy of the 
right lower extremity associated with diabetes mellitus, 
polyneuropathy of the left upper extremity associated with 
diabetes mellitus, polyneuropathy of the right upper extremity 
associated with diabetes mellitus, tinnitus, and bilateral 
hearing loss.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) 
(2010).  

The September 2010 remand instructed that the Veteran should be 
afforded a VA heart examination to evaluate his claimed 
hypertension.  All indicated tests and studies were to be 
performed.  Prior to the examination, the claims folder and a 
copy of the remand were to be made available to the physician for 
review of the case.  A notation to the effect that this record 
review took place was to be included in the report of the 
examiner.  Based on a review of the records, examination of the 
Veteran, and applying sound medical principles, the physician was 
requested to provide an opinion responding to the following 
questions: 	
a. Did the Veteran's hypertension begin in service or 
within a year following his separation from service?  
If not, 	
b. Is the Veteran's hypertension caused or aggravated 
by his service-connected disabilities (PTSD, diabetes 
mellitus, polyneuropathy of all extremities associated 
with diabetes mellitus; tinnitus or a bilateral 
hearing loss)? 

The Veteran was afforded a VA examination in October 2010.  A 
nurse practitioner reviewed the claims file and examined the 
Veteran.  The diagnosis was hypertensive heart disease, mild 
pulmonary hypertension per echo.  The nurse practitioner 
discussed literature regarding the relationship between 
hypertension and diabetes mellitus and the relationship between 
diabetes mellitus and peripheral neuropathy.  She stated that the 
Veteran had no established diagnosis of hypertension in service 
or within one year following separation from service, but that he 
had been treated for hypertension since 1994.  She opined that 
hypertension was not aggravated by diabetes mellitus and vice 
versa.  She added that peripheral neuropathy could be attributed 
to the Veteran's hypertension of long duration, and poor control 
could be regarded as aggravated by the presence of uncontrolled 
diabetes mellitus.  She concluded by opining that it was less 
likely as not that the Veteran's hypertension was aggravated by 
his service-connected diabetes mellitus, and it was at least as 
likely as not that his polyneuropathy of all extremities was 
associated with diabetes mellitus.  

Review of the October 2010 VA medical examination report reflects 
that the nurse practitioner failed to address the questions posed 
by the Board in the September 2010 remand.  Specifically, while 
she opined that hypertension was not aggravated by diabetes 
mellitus, she did not opine as to whether diabetes mellitus 
caused hypertension.  Further, no medical opinion was rendered in 
regard to whether any of the Veteran's other service-connected 
disabilities caused or aggravated hypertension.  

A review of the laboratory studies associated with the October 
2010 VA medical examination reflects an elevated SGOT (serum 
glutamic-oxaloacetic transminase) test.  This test measures the 
amount of a protein enzyme called glutamic-oxaloacetic 
transaminase occurring in the blood.  Reference is made to VA 
Training Letter (TL) 00-06 (July 17, 2000), which discusses 
excessive protein as possibly being an indicator of nephropathy.

In addition, the nurse practitioner stated that, "The veteran's 
peripheral neuropathy can be attributed to the veteran's 
hypertension of long duration and poor control can also be 
regarded as aggravated by the presence of uncontrolled diabetes 
mellitus, as documented in the literature cited here."  While, 
in light of her concluding opinion that it was less likely than 
not that hypertension was aggravated by diabetes mellitus, it 
appears that the nurse practitioner was stating that poor control 
of peripheral neuropathy was aggravated by diabetes mellitus, the 
Board finds that clarification as to whether she was referring to 
poor control of peripheral neuropathy or hypertension would be 
helpful.  

The AMC/RO should arrange for the Veteran to undergo VA 
examination by a physician, as requested in the September 2010 
remand. 

In addition, pursuant to 38 C.F.R. § 20.700 (2010), a hearing on 
appeal will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As pointed out in the September 2010 remand, in his 
January 2005 substantive appeal, the Veteran indicated that he 
desired a personal hearing before a Veterans Law Judge at a local 
VA office (Travel Board hearing).  He was notified in April 2006 
of a scheduled Travel Board hearing and replied prior to the 
hearing that he needed to reschedule because his home and 
personal papers had been destroyed by Hurricane Katrina.  As 
there was no indication in the claims file that the requested 
hearing had been rescheduled, in September 2010, the Board 
instructed that the RO should schedule a Travel Board hearing for 
the Veteran and notify him of the date and time of the hearing.  
A review of the claims file reflects that this hearing has not 
been scheduled.  In his December 2010 Informal Hearing 
Presentation (IHP), the Veteran's representative indicated that 
the case should be remanded to either contact the Veteran and 
inquire as to whether he still desired a hearing, or to send the 
case to the RO for scheduling of a Travel Board hearing.  He 
highlighted that there was no evidence that the Veteran had 
withdrawn his request for a hearing.  

On remand, the AMC/RO should clarify whether the Veteran still 
desires a hearing in connection with this claim, and, if so, such 
hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for hypertension since July 
2004.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
is to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
Veteran is to be provided a diabetes 
mellitus/cardiovascular examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The examiner is to provide an 
opinion as to whether any of the Veteran's 
service-connected disabilities 
(specifically, diabetes mellitus, PTSD, 
peripheral neuropathy, tinnitus, or 
bilateral hearing loss) caused or 
aggravate his hypertension.  The examiner 
should also comment on the October 2010, 
statement by the nurse practitioner opining 
that poor control of peripheral neuropathy 
was aggravated by uncontrolled diabetes 
mellitus or poor control of hypertension 
was aggravated by diabetes mellitus.  The 
examiner is to explain the elevated SGOT 
test of October 2010, and whether it is an 
indicator of nephropathy.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Finally, the AMC/RO should contact the 
Veteran to clarify whether he still 
desires a Travel Board hearing in 
connection with the claim for service 
connection for hypertension.  Unless the 
Veteran withdraws his request for a 
hearing in writing, the RO should schedule 
a Travel Board hearing for the Veteran and 
notify him of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2010).  A copy of the notice of 
the date and time of the hearing should be 
associated with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


